IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 LAMAR RAMBERT,                                 : No. 67 EM 2021
                                                :
                     Petitioner                 :
                                                :
                                                :
              v.                                :
                                                :
                                                :
 PHILADELPHIA COURT OF COMMON                   :
 PLEAS,                                         :
                                                :
                     Respondent                 :


                                        ORDER



PER CURIAM

      AND NOW, this 15th day of December, 2021, the Petition for Writ of Mandamus is

GRANTED.      The Court of Common Pleas of Philadelphia County is ORDERED to

adjudicate Petitioner’s pending matter within 90 days.

      The Prothonotary is DIRECTED to serve this order on the President Judge of the

Court of Common Pleas of Philadelphia County.